Citation Nr: 1027725	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  06-17 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a right shoulder disorder, to 
include right shoulder pain.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disorder, to 
include chronic low back pain.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for a cervical spine disorder, to 
include cervical spondylosis without myelopathy, and neck pain.

4.  Whether new and material evidence has been received to reopen 
a claim for service connection for a left hip disorder, to 
include chronic left hip pain.

5.  Entitlement to special monthly compensation based on the loss 
of use of a creative organ.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) from 
July and August 2005 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which, in part, denied entitlement to service 
connection for right shoulder pain, chronic low back pain, 
chronic left hip pain, and cervical spondylosis without 
myelopathy; and, denied entitlement to special monthly 
compensation based on a loss of use of a creative organ.

The appeal was remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC, in January 2009.  It is 
discussed below.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  
VA will notify the Veteran if further action is required.




REMAND

As noted by the issues on the cover sheet, the Veteran is seeking 
to reopen claims previously denied.  The Board remanded the 
appeal in January 2009 for issuance of content-compliant Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), notice for an application to reopen a claim.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The AMC/RO issued the 
notice as directed by the Board remand but returned the case to 
the Board without issuing the Veteran a supplemental statement of 
the case.  

Applicable regulations provide that the Agency of Original 
Jurisdiction will issue a supplemental statement of the case if, 
pursuant to a remand by the Board, it cures a procedural defect.  
38 C.F.R. § 19.31(c) (2009).  Issuance of a corrected VCAA notice 
was a directive to cure a procedural defect.  See 38 C.F.R. 
§ 3.159(b)(1) (2009).  For purposes of the instant case, the only 
basis for an exception is if the Board specified in the remand 
that a supplemental statement of the case was not required, see 
38 C.F.R. § 19.31(c)(2) (2009), which was not the case.

Accordingly, the case is REMANDED for the following action:

The AMC/RO shall furnish the Veteran and his 
representative a supplemental statement of the 
case which notes the action and development 
conducted pursuant to the January 2009 Board 
remand and give them an opportunity to respond 
thereto.

The case should thereafter be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise notified.  
VA will notify him if further action is required


on his part.  He has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


